UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4214

MAXINE EDWARDS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CR-96-363-A)

Submitted: March 10, 1998

Decided: March 26, 1998

Before NIEMEYER and HAMILTON, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Edward Blair Brown, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Kathleen M. Kahoe, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Maxine Edwards was convicted of conspiracy to possess cocaine
with intent to distribute and various substantive counts of possession
of cocaine with intent to distribute. She appeals her convictions, argu-
ing that the district court erred in refusing to instruct the jury on
entrapment. We affirm.

In 1996, the Federal Bureau of Investigation ("FBI") established a
sting operation at the Lorton Reformatory to apprehend a group of
women, who were smuggling cocaine into the prison dressed as mem-
bers of the Moorish Science Temple. An inmate informant, Kenneth
Bass-Bey, introduced the women to an undercover FBI agent posing
as a drug dealer. The agent gave the women cocaine and money. The
women then smuggled the drugs into Lorton and gave them to Bass-
Bey, who returned the drugs to the FBI.

Edwards was one of the women who smuggled drugs into Lorton.
In addition, Edwards was a "team leader" responsible for arranging
and transporting other women, and she also recruited at least one
other woman into the conspiracy. At trial, three other members of the
conspiracy testified that Edwards was a willing participant. In addi-
tion, videotapes were played for the jury showing Edwards obtaining
drugs from the undercover agent, introducing new participants to the
agent, instructing other women on how to wipe fingerprints off bag-
gies of drugs, discussing transportation to the prison, and handing out
money to the other women.

Edwards was arrested in late September 1996 and at that time
denied any knowledge of the drug smuggling scheme. In early Octo-
ber, she approached the FBI to confess to her involvement in the
scheme. Edwards gave the FBI a written statement, in which she
admitted that she began her drug activities when she"accepted an
offer" from Dwayne Johnson, who was incarcerated at Lorton, to
meet Bass-Bey "so that [Bass-Bey] could explain . . . how he operated
a scheme to transport drugs." Edwards stated that she participated in
this scheme "in an attempt to establish a point where I could help
myself to progress in the world." Edwards further admitted that she

                    2
met with Bass-Bey, met with the undercover dealer, and smuggled
cocaine into Lorton.

Edwards testified at her trial that she received several letters from
Johnson, asking her to assist in smuggling drugs into Lorton. In
response to this request, she went to Lorton to meet Bass-Bey. During
this meeting, Bass-Bey and Edwards hugged, kissed and discussed
transporting drugs into Lorton. Edwards testified that when she left
the meeting with Bass-Bey she was "terrified." When asked if Bass-
Bey had made any threats to her, Edwards replied that Bass-Bey had
made "favorable threats" that he could get things for her brother, who
was also in prison. She testified that she smuggled drugs into Lorton
because she was afraid for her personal safety and that of her brother.

During the charge conference, Edwards requested that the district
court instruct the jury on entrapment. The district court declined to do
so, ruling that the evidence was insufficient to support the requested
charge. The jury convicted Edwards of all counts.

Edwards claims that the district court erred in failing to instruct the
jury on entrapment. A defendant "is entitled to an entrapment instruc-
tion whenever there is sufficient evidence from which a reasonable
jury could find entrapment." Mathews v. United States, 485 U.S. 58,
62 (1988). "[A] valid entrapment defense has two related elements:
government inducement of the crime, and a lack of predisposition on
the part of the defendant to engage in the criminal conduct." Id. at 63.
A defendant must produce sufficient evidence to support both ele-
ments. In order for the defendant to be entitled to the instruction, there
must be some evidence which, "if believed by a rational juror, would
suffice to create a reasonable doubt as to whether government actors
induced the defendant to perform a criminal act that he was not pre-
disposed to commit." United States v. Rodriguez, 858 F.2d 809, 814
(1st Cir. 1988).*

Edwards claims that she only participated in the smuggling opera-
tion because she was afraid of Bass-Bey, who had repeatedly threat-
_________________________________________________________________
*Of course, once the defendant meets this entry-level burden, the gov-
ernment must prove beyond a reasonable doubt that no entrapment
occurred. See Rodriguez, 858 F.2d at 815 (collecting cases).

                     3
ened her. However, the evidence is undisputed that Edwards first met
with Bass-Bey at the behest of Johnson, who was neither a govern-
ment agent nor a cooperating inmate. Johnson made an offer that
Edwards accepted to "transport drugs." Edwards accepted Johnson's
offer, not because she was threatened by Bass-Bey whom she had not
yet met, but rather so that she "could help [her]self to progress in the
world." The evidence was clear that Edwards was a willing partici-
pant at least until her meeting with Bass-Bey. She therefore could not
have sustained the lack of predisposition element and was not entitled
to the instruction. See United States v. Romo , 914 F.2d 889, 894 (7th
Cir. 1990) (self-serving testimony of defendant insufficient to warrant
entrapment instruction where government presents credible evidence
of predisposition); see also Rodriguez, 858 F.2d at 815 (intrinsically
improbable evidence or vague, conclusory statements of threats are
not sufficient to require entrapment instruction).

We therefore affirm Edward's conviction. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid in
the decisional process.

AFFIRMED

                    4